Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 8, 2021 has been entered. The 1.132 declaration filed by the applicant on December 8, 2021 is acknowledged herein.
Status of Claims
2.	Claims 1, 2, 10, 11, 14, 15, 18 and 19 are currently under examination wherein no claim has been amended in applicant’s amendment filed on December 8, 2021.
EXAMINER’S AMENDMENT
3	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Bryan P. Clark on March 2nd, 2022.
The application has been amended as follows:

Allowable Subject Matter
4.	Claims 1, 2, 10, 11, 14, 15, 18 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The previous rejections of claims 1, 2, 10, 11, 14, 15, 18 and 19 under 35 U.S.C. 103 as being unpatentable over Kajikawa et al. (US Pub. 2018/0257182 A1) and the previous rejections of claims 1, 2, 10, 11, 14, 15, 18 and 19 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,357,852 B2 as stated in the Office action dated September 9, 2021 have been obviated in light of applicant's 1.132 declaration and arguments filed on December 8, 2021. Kajikawa et al. (‘182 A1) and claims 1-8 of U.S. Patent No. 10,357,852 B2 do not specify the feature of “the flux being free of a thermosetting resin” as claimed in the independent claim 1. The 1.132 declaration has established the criticality of the claimed feature in terms of unexpected results. A further search for references did not find any prior art which anticipates or renders obvious the claimed subject matter of the instant application alone or in combination. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Weiping Zhu/
Primary Examiner, Art Unit 1733



3/3/2022